DETAILED ACTION

	Claims 1 – 18, which are currently pending, are fully considered below.

Priority
This application discloses and claims subject matter disclosed in prior application no 16/822,271. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1 – 18 are rejected as being similar to claims 1 – 18 of U.S. Patent 11/204,947.
Instant Claims
U.S. Patent 11/204,947
1. A computer-implemented method for storing documents in a centralized database system based on geographical data localization, the method comprising:
receiving, by a database manager, a request to create a document according to a data localization criterion;
creating, by the database manager, the document in a local storage device of the centralized database system;
determining, by the database manager, a geographical location for the document based on an attribute of the document matching the localization criterion;
creating, by the database manager, a remote copy of the document on a storage device that is physically located in the geographical location; and
modifying, by the database manager, the local copy of the document to include a location information of the remote copy, wherein the database manager asynchronously copies application data from the local copy to the remote copy before modifying the local copy.
1. A computer-implemented method for storing documents in a centralized database system based on geographical data localization, the method comprising: receiving, by a database manager, a request to update a document according to a data localization criterion, the document stored in a local storage device of the centralized database system; determining, by the database manager, a geographical location for a local copy of the document based on an attribute of the document matching the localization criterion; creating, by the database manager, a remote copy of the document on a storage device that is physically located in the geographical location; and modifying, by the database manager, the local copy of the document to include a location information of the remote copy, wherein the database manager asynchronously copies application data from the local copy to the remote copy before modifying the local copy.
2. The method of claim 1, wherein the geographical location of the storage device is distinct from a geographical location of the local storage device of the centralized database system.
2. The method of claim 1, wherein the geographical location of the storage device is distinct from a geographical location of the local storage device of the centralized database system.
3. The method of claim 1, wherein modifying the local copy further comprises, deleting, application data from the local copy so that the local copy only includes the location information.
3. The method of claim 1, wherein modifying the local copy further comprises, deleting, application data from the local copy so that the local copy only includes the location information.
4. The method of claim 1, wherein the database manager asynchronously copies the application data in response to a predetermined duration since the most recent access request for the local copy.
4. The method of claim 1, wherein the database manager asynchronously copies the application data in response to a predetermined duration since the most recent access request for the local copy.
5. The method of claim 1, wherein the geographical location for the document is based on content of the document.
5. The method of claim 1, wherein the geographical location for the document is based on content of the document.
6. The method of claim 1, wherein the geographical location for the document is based on metadata of the document.
6. The method of claim 1, wherein the geographical location for the document is based on metadata of the document.
7. A system comprising: a local storage device; a plurality of remote storage devices; and a database manager that is configured to perform a method for storing documents in a centralized database system based on geographical data localization, the method comprising: receiving a request to create a document according to a data localization criterion; creating the document in a local storage device of the centralized database system determining the geographical location for a the document based on an attribute of the document matching the localization criterion; creating a remote copy of the document on a storage device that is physically located in the geographical location; and modifying the local copy of the document to include a location information of the remote copy, wherein the database manager asynchronously copies application data from the local copy to the remote copy before modifying the local copy.
7. A system comprising: a local storage device; a plurality of remote storage devices; and a database manager that is configured to perform a method for storing documents in a centralized database system based on geographical data localization, the method comprising: receiving a request to update a document according to a data localization criterion, the document stored in a local storage device of the centralized database system; determining the geographical location for a local copy of the document based on an attribute of the document matching the localization criterion; creating a remote copy of the document on a storage device that is physically located in the geographical location; and modifying the local copy of the document to include a location information of the remote copy, wherein the database manager asynchronously copies application data from the local copy to the remote copy before modifying the local copy.
8. The system of claim 7, wherein the geographical location of the storage device is distinct from a geographical location of the local storage device of the centralized database system.
8. The system of claim 7, wherein the geographical location of the storage device is distinct from a geographical location of the local storage device of the centralized database system.
9. The system of claim 7, wherein modifying the local copy further comprises, deleting, application data from the local copy so that the local copy only includes the location information.
9. The system of claim 7, wherein modifying the local copy further comprises, deleting, application data from the local copy so that the local copy only includes the location information.
10. The system of claim 7, wherein the database manager asynchronously copies the application data in response to a predetermined duration since the most recent access request for the local copy.
10. The system of claim 7, wherein the database manager asynchronously copies the application data in response to a predetermined duration since the most recent access request for the local copy.
11. The system of claim 7, wherein the geographical location for the document is based on content of the document.
11. The system of claim 7, wherein the geographical location for the document is based on content of the document.
12. The system of claim 7, wherein the geographical location for the document is based on metadata of the document.
12. The system of claim 7, wherein the geographical location for the document is based on metadata of the document.
13. A computer program product comprising a storage medium readable by one or more processing circuits, the storage medium storing instructions executable by the one or more processing circuits to cause a method for storing documents in a centralized database system based on geographical data localization to be performed, the method comprising: receiving a request to create a document according to a data localization criterion; creating the document in a local storage device of the centralized database system determining the geographical location for a the document based on an attribute of the document matching the localization criterion; creating a remote copy of the document on a storage device that is physically located in the geographical location; and modifying the local copy of the document to include a location information of the remote copy, wherein the database manager asynchronously copies application data from the local copy to the remote copy before modifying the local copy.
13. A computer program product comprising a storage medium readable by one or more processing circuits, the storage medium storing instructions executable by the one or more processing circuits to cause a method for storing documents in a centralized database system based on geographical data localization to be performed, the method comprising: receiving a request to update a document according to a data localization criterion, the document stored in a local storage device of the centralized database system; determining a geographical location for a local copy of the document based on an attribute of the document matching the localization criterion; creating a remote copy of the document on a storage device that is physically located in the geographical location; and modifying the local copy of the document to include a location information of the remote copy, wherein the database manager asynchronously copies application data from the local copy to the remote copy before modifying the local copy.
14. The computer program product of claim 13, wherein the geographical location of the storage device is distinct from a geographical location of the local storage device of the centralized database system.
14. The computer program product of claim 13, wherein the geographical location of the storage device is distinct from a geographical location of the local storage device of the centralized database system.
15. The computer program product of claim 13, wherein modifying the local copy further comprises, deleting, application data from the local copy so that the local copy only includes the location information.
15. The computer program product of claim 13, wherein modifying the local copy further comprises, deleting, application data from the local copy so that the local copy only includes the location information.
16. The computer program product of claim 13, wherein the geographical location for the document is based on content of the document.
16. The computer program product of claim 13, wherein the geographical location for the document is based on content of the document.
17. The computer program product of claim 13, wherein the geographical location for the document is based on metadata of the document.
17. The computer program product of claim 13, wherein the geographical location for the document is based on metadata of the document.
18. The computer program product of claim 13, wherein the database manager asynchronously copies the application data in response to a predetermined duration since the most recent access request for the local copy.
18. The computer program product of claim 13, wherein the database manager asynchronously copies the application data in response to a predetermined duration since the most recent access request for the local copy.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 19, 2022